 
 Exhibit 10.3

NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (this “Agreement”) is made as of September 25, 2017
by and between Hispanica International Delights of America, Inc. (the
“Company”), a Delaware corporation, with its principal place of business at 575
Lexington Avenue, 45th Floor, New York, NY 10022, and Shircoo, Inc., a
California corporation, with its principal place of business at 2350 E. Allview
Terrace, Los Angeles, CA 90068 (the “Purchaser”).
 
WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, a Secured Promissory Note in the principal amount
of $650,000 (the “Note”); and
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of the Securities Act of 1933, as amended (the “1933 Act”),
and the rules and regulations promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) thereunder.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Purchaser, intending to be legally bound, hereby agree as follows:
 
ARTICLE I PURCHASE AND SALE OF NOTE
 
1.1. Authorization of Note. The Company has authorized the issuance of the Note.
 
1.2. Agreement to Sell and Purchase the Note. Subject to the terms and
conditions hereof, the Company agrees to issue and sell to the Purchaser and the
Purchaser agrees to purchase from the Company, at the Closing (as defined
below), the Note for a purchase price (“Purchase Price”) equal to $650,000. This
purchase commitment is made in accordance with and subject to the terms and
conditions described in this Agreement. The terms of the Note shall be as set
forth in the form of Note attached hereto as Exhibit A (the “Form of Note”).
 
1.3. Delivery of Note. The Purchaser hereby authorizes and directs the Company,
upon the Closing, to deliver the Note to be issued to Purchaser pursuant to this
Agreement to the Purchaser’s address indicated on the signature page hereto.
 
1.4. Issuance of Common Stock. As additional consideration for the purchase of
the Note, the Company shall issue to Purchaser, at Closing, 1,500,000 shares of
the Company’s common stock,
$0.001 par value (the “Shares”), which Shares shall be restricted from resale
except in compliance with the 1933 Act.
 
1.5. Consulting Fee. At Closing, the Company shall pay Purchaser a consulting
fee equal to ten percent (10%) of the principal amount of the Note (“Consulting
Fee”), in consideration for the provision of certain consulting services
provided by Purchaser to the Company in connection with the transactions
contemplated by this Agreement.
 

 
 
1.6. The Closing. The closing with respect to the transactions contemplated by
this Article I shall take place on the date hereof (the “Closing”) at the
offices of the Company, or such other time and place as agreed to by the
parties.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION
 
The Purchaser hereby represents and warrants to and agrees with the Company as
follows:
 
2.1. Reliance on Exemptions. The Purchaser acknowledges that the offering and
sale of the Note and the Shares (together, the “Purchased Securities”) (the
“Offering”) has not been reviewed or recommended by the SEC or any state agency
because this is intended to be a nonpublic offering exempt from the registration
requirements of the 1933 Act and state securities laws. The Offering is being
made solely to an “accredited investor,” as defined in Rule 501 of Regulation D
promulgated under the 1933 Act. The Purchaser understands that the Company is
relying upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Purchased
Securities.
 
2.2. Investment Purpose. The Purchaser represents that the Purchased Securities
are being purchased for its own account, for investment purposes only and not
with a view to distribution or resale to others in contravention of the
registration requirements of the 1933 Act. The Purchaser agrees that it will not
sell or otherwise transfer the Purchased Securities, unless they are registered
under the 1933 Act or unless an exemption from such registration is available.
 
2.3. Accredited Investor. The Purchaser represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the 1933 Act and that it is able to bear the economic risk of
any investment in the Purchased Securities. The Purchaser further represents and
warrants that all information provided to the Company by Purchaser is accurate
and complete in all material respects.
 
2.4. Loss of Investment; Sophisticated Investor. The Purchaser recognizes that
the purchase of the Purchased Securities involves a high degree of risk in that:
(i) an investment in the Company is highly speculative and only investors who
can afford the loss of their entire investment should consider investing in the
Company and the Purchased Securities; (ii) transferability of the Purchased
Securities is limited; and (iii) the Company may require substantial additional
funds to operate its business and there can be no assurance that any other funds
will be available to the Company, in addition to all of the other risks to which
the Company may be subject. The Purchaser is an expert and sophisticated
investor and has such knowledge and experience in financial and business matters
so as to enable the Purchaser to utilize the information made available to
Purchaser in connection with the Purchased Securities to evaluate the merits and
risks of an investment in the Purchased Securities, and to make an informed
investment decision with respect thereto. The Purchaser has consulted with its
own legal and tax and other relevant experts and is not relying on the Company
with respect to the tax, economic or any other considerations of an investment
in the Company or in the Purchased Securities. The Purchaser recognizes that an
investment in the Company involves substantial risks, including loss of the
entire amount of such investment, and has taken full cognizance of and
understands all of the risks related to the purchase of the Purchased
Securities.
 
 

 
 
2.5. Information. The Purchaser acknowledges careful review of this Agreement
and all exhibits hereto (collectively, this “Agreement”), and hereby represents
that: (i) the Purchaser has been furnished by the Company during the course of
this transaction with all information regarding the Company which it has
requested; and, (ii) the Purchaser has been afforded the access and the
opportunity to ask questions of and receive answers from duly authorized
officers of the Company concerning the Company, the terms and conditions of the
Offering, and any additional information which it has requested.
 
2.6. No Representations. Except for the representations and warranties of the
Company contained herein and in the Purchased Securities, the Purchaser hereby
acknowledges and agrees that no oral or written representations or warranties of
any kind have been made to the Purchaser by the Company or any agent, employee
or affiliate of the Company and in entering into this transaction the Purchaser
is not relying on any information other than the results of independent
investigation by the Purchaser.
 
2.7. Tax Consequences. The Purchaser acknowledges that the Offering may involve
tax consequences and the Company is not providing any tax advice or information.
The Purchaser acknowledges that it must retain its own professional advisors to
evaluate the tax and other consequences of an investment in the Purchased
Securities.
 
2.8. Transfer or Resale. The Purchaser will not sell or otherwise transfer the
Purchased Securities without registration under the 1933 Act or applicable state
securities laws, or pursuant to an exemption therefrom. The Purchaser
understands that Rule 144 promulgated under the 1933 Act sets forth certain
restrictions on the ability to resell securities without having to satisfy the
registration requirements under the 1933 Act. The Purchaser consents that the
Company may, if it desires, permit the transfer of the Purchased Securities out
of the Purchaser’s name only when the Purchaser’s request for transfer is
accompanied by an opinion of counsel reasonably satisfactory to the Company that
neither the sale nor the proposed transfer results in a violation of the 1933
Act or any applicable state “blue sky” laws.
 
2.9. State Securities Laws; Legends. The Purchaser agrees and acknowledges that
the Purchased Securities will bear a legend substantially in the form presented
below:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS
SECURITY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO
SUCH SECURITY UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
2.10. No General Solicitation. The Purchaser represents that the Purchaser was
not induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; and (ii) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.
 
 

 
 
2.11. Authorization; Enforcement; Validity. If the Purchaser is a corporation,
partnership, trust, or other entity, the Purchaser represents and warrants that:
(a) it is authorized and otherwise duly qualified to purchase and hold the
Purchased Securities; and (b) that this Agreement has been duly and validly
authorized, executed and delivered and constitutes the legal, binding and
enforceable obligation of the undersigned.
 
2.12. No Conflicts. If the Purchaser is a corporation, partnership, trust, or
other entity, Purchaser represents and warrants that the execution and delivery
by the Purchaser of this Agreement will not result in any violation of, or be in
conflict with, or constitute a default under, the organizational documents of
such entity, any agreement or instrument to which such entity is a party or by
which such entity or its respective properties are bound, or any judgment,
decree, order or, to its knowledge, any statute, rule or regulation applicable
to such entity.
 
2.13. Address. The Purchaser hereby represents that the address of the Purchaser
furnished by Purchaser at the end of this Agreement is the undersigned’s
principal residence if the Purchaser is an individual or its principal business
address if it is a corporation or other entity.
 
2.14. Authority of Signatory. Any person executing this Agreement on behalf of
Purchaser represents and warrants that he or she is duly authorized to enter
into and execute this Agreement on behalf of the Purchaser.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchaser as follows:
 
3.1. Legality. The Company has the requisite corporate power and authority to
enter into this Agreement and to issue and deliver the Purchased Securities. The
execution and delivery of this Agreement and the issuance and delivery of the
Purchased Securities hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by the Company. This Agreement has been duly and validly
executed and delivered by and on behalf of the Company and is the valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as enforceability may be limited by general equitable
principles, bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally.
 
3.2. Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of Delaware and is duly qualified as a
foreign corporation in all jurisdictions where the failure to be so qualified
would have a materially adverse effect on its business.
 
3.3. Non-Contravention/Third Party Consents. Neither the execution and delivery
of this Agreement, the issuance of the Purchased Securities nor the consummation
of the transactions contemplated by this Agreement conflicts with or results in
a breach by the Company of any of the terms or provisions of, or constitutes a
default under, the Articles of Incorporation or by-laws of the Company, or any
indenture, mortgage, deed of trust or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, or any existing applicable Federal or State law, rule, or regulation
or any applicable decree, judgment or order of any court, Federal or State
regulatory body, administrative agency or other domestic governmental body
having jurisdiction over the Company or any of its properties or assets, except
for such conflicts, breaches or defaults as would not have a material adverse
effect on the Company’s business. To the extent that any third-party consent is
necessary, the Company will obtain such consent prior to the Closing.
 
 

 
 
ARTICLE IV COVENANTS
 
4.1 Use of Proceeds. The Company shall use the net proceeds from the issuance of
the Note solely for the following purposes: (i) pay the Consulting Fee set forth
in Section 1.5 of this Agreement;
(ii) finance the acquisition of Giant Beverage, Inc.; (iii) for the repayment
and retirement of certain convertible promissory notes of the Company; and (iv)
for general working capital purposes.
 
4.2 Right of First Refusal. For a period terminating on the earlier to occur of
the date that all amounts due and owing under the terms of the Note have been
paid in full, or twelve (12) months from the date of Closing, before the Company
executes any definitive agreements to offer and/or sell any debt and/or equity
securities to a third party, the Company shall first offer the Purchaser to the
right to purchase such debt and/or equity securities on the same terms and
conditions as are offered by the Company to the third party. Purchaser shall
have five (5) business days during which to accept such offer. If Purchaser does
not accept such offer within such five (5) day period, the Company shall be free
to accept the third- party offer. Notwithstanding anything in this Section 4.2
to the contrary, the right of first refusal set forth herein shall not apply to
any offer and/or sale of debt and/or equity securities currently in negotiation
between the Company and any third parties, or otherwise contemplated by the
Company, as of the date hereof.
 
4.3 Grant of Security Interest. As an inducement for the Purchaser to purchase
the Note and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all amounts due and owing Purchaser
under the terms of the Note, including accrued interest due and payable
thereunder, the Company hereby, unconditionally and irrevocably, pledges, grants
and hypothecates to the Purchaser, a continuing security interest in all of the
Company's assets.
 
ARTICLE V MISCELLANEOUS
 
5.1 Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (c) one (1) business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 

 
 
If to the Company:                     
 
Hispanica International Delights of America, Inc.
575 Lexington Avenue, 4th Floor
New York, NY 10022
Attention: Fernando Oswaldo Leonzo
Tel. No.: 914-413-6106
Fax No.: 516-223-2894
 
If to the Purchaser:                                              
 
Shircoo, Inc.
2350 E. Allview Terrace
Los Angeles, CA 90068
Attention: Masoud Toghraie
Tel. No.: 323-244-9955
 
or to such other address and/or facsimile number and/or to the attention of such
other person as specified by written notice given to the Company five (5) days
prior to the effectiveness of such change.
 
5.2 Entire Agreement; Amendment. This Agreement, along with the Note supersedes
all other prior oral or written agreements between the Purchaser, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Note contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Purchaser make any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the undersigned.
 
5.3 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
5.4 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in Los Angeles, California, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereby irrevocably waives any right it may
have, and agrees not to request, a jury trial for the adjudication of any
dispute hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby.
 

 
 
5.5 Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, any agents and each of their respective officers, directors, employees,
agents, attorneys, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees, and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any breach by the Purchaser of any representation, warranty, covenant or
agreement made by the Purchaser herein.
 
The Company agrees to indemnify and hold harmless the Purchaser, any agents and
each of their respective officers, directors, employees, agents, attorneys,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees, and expenses whatsoever (including, but not limited to,
any and all expenses incurred in investigating, preparing or defending against
any litigation commenced or threatened) based upon or arising out of any actual
or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach of the Company
of any covenant or agreement made by the Company herein or in any other document
delivered by or on behalf of the Company in connection with this Agreement.
 
5.6 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party.
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
5.9 Survival. The representations and warranties of the Company and the
Purchaser contained in Articles II and III and the agreements set forth in this
Article V shall survive for a period of one year after the Closing.
 
5.10 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
5.11 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
5.12 Legal Representation. The Purchaser acknowledges that: (a) it has read this
Agreement and the exhibits hereto; (b) it has either been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
its own choice, or has chosen to forego such representation by legal counsel
after being advised to seek such legal representation; and (c) it understands
the terms and consequences of this Agreement and is fully aware of its legal and
binding effect.
 

 
 
5.13 Confidentiality. The Purchaser agrees that it shall keep confidential and
not divulge, furnish or make accessible to anyone, the confidential information
concerning or relating to the business or financial affairs of the Company to
which it has become privy by reason of this Agreement until such information has
been publicly disclosed by the Company or until such information is no longer
material; provided, however, that the Purchaser may disclose any such
confidential information (i) as has become generally available to the public,
other than as a result of a breach of this Section 4.13 by the Purchaser, (ii)
to the Purchaser’s members, managers, equity holders, agents and professional
advisors who need to know such information and agree (or are under a duty) to
keep it confidential, and (iii) to the extent disclosure is necessary in order
to comply with any law, order, regulation, ruling, summons or subpoena
applicable to the Purchaser, provided (x) the Purchaser shall, to the extent
practicable, give the Company notice of such request and shall cooperate with
the Company, at its request and expense, to seek a protective or similar order
and (y) in the absence of such order, shall furnish only that portion of the
information which, in accordance with the advice of counsel, is legally required
to be furnished.
 
5.14 Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or counterpart
delivered by other electronic transmission (such as electronic mail of .pdf
files), shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature or counterpart delivered by other electronic
transmission.
 
 
[Signature Page Follows]
 

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 
HISPANICA INTERNATIONAL DELIGHTS OF AMERICA, INC.
 
By:                                                                    
Name: Fernando Oswaldo Leonzo
Title: Chief Executive Officer
 
PURCHASER
 
SHIRCOO, INC.
 
 
By:
Name: Masoud Toghraie
Authorized Signatory
 
Purchase Price:
 
$650,000
 
PURCHASER NOTIFICATION INFORMATION
 
Street Address: 2350 E. Allview Terrace
City, State, Zip: Los Angeles, California 90068
Attention: Masoud Toghraiem
Phone: 323-244-9955
 
 

 
 
 
EXHIBIT A
 
FORM OF NOTE
 
 
 

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT THE REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.
 
Secured Promissory Note
 
 
$650,000
                         Issuance Date: September 25, 2017
 
                                Maturity Date:    

 
FOR VALUE RECEIVED, HISPANICA INTERNATIONAL DELIGHTS OF
AMERICA, INC., a Delaware corporation (the “Company”), hereby promises to pay to
the order of Shircoo, Inc., a California corporation, or any permitted holder of
this Secured Promissory Note (the “Payee”), at the principal office of the Payee
set forth herein, or at such other place as the Payee may designate in writing
to the Company, the principal sum of Six Hundred Fifty Thousand Dollars
($650,000), with interest on the unpaid principal balance hereof at a rate equal
to seven percent (7%) per annum commencing on the date hereof, in such coin or
currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts and in immediately available funds,
as provided in this Senior Promissory Note (this “Note”). This Note is issued
pursuant to the terms of the Note Purchase Agreement, by and between the Company
and Payee, dated as of the date hereof (“Purchase Agreement”).
 
1. Principal and Interest Payments.
 
(a) The Company shall repay in cash the entire principal balance then
outstanding under this Note together with all accrued but unpaid interest
thereon on March 25, 2019 (the “Maturity Date”).
 
(b) Interest on the outstanding principal balance of this Note shall accrue at a
rate of seven percent (7%) per annun commencing on the “Issuance Date” of this
Note (as indicated above), which interest shall be computed on the basis of the
actual number of days elapsed and a year of three hundred and sixty-five (365)
days. All accrued and unpaid interest due under this Note shall be payable
monthly beginning thirty (30) days from the Issuance Date in cash. Furthermore,
upon the occurrence of an Event of Default (as defined below), or following the
Maturity Date the Company will pay interest to the Payee on the then outstanding
principal balance of the Note from such date until this Note is paid in full at
the rate of twelve percent (12%) per annum, with interest payable monthly.
 
(c) At the Company’s sole option, the Company may prepay all or a portion of the
outstanding principal amount of this Note and/or all or a portion of the accrued
and unpaid interest hereon in cash at any time prior to the Maturity Date, in
the case of the outstanding principal amount, or prior to the date due, in the
case of accrued but unpaid interest, without penalty or premium. Any payments
made under this Note shall be applied first to the accrued and unpaid interest,
if any, and the remainder to the unpaid principal amount.
 
 

 
 
2. Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
 
3. Representations and Warranties of the Company. The Company represents and
warrants to the Payee as follows:
 
(a) The Company has been duly incorporated and validly exists and is in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.
 
(b) This Note has been duly authorized, validly executed and delivered on behalf
of the Company and is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally.
 
(c) The execution, delivery and performance of this Note will not: (i) conflict
with or result in a material breach of or a default under any of the terms or
provisions of, (A) the Company’s Certificate of Incorporation or by-laws, or (B)
any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound; (ii) result in a violation
of any material provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets; or
(iii) result in the creation or imposition of any material lien or encumbrance
upon any material property or assets of the Company pursuant to the terms of any
agreement or instrument to which the Company is a party or may be bound or to
which the Company or any of its property is subject.
 
(d) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Note.
 
4. Events of Default. The occurrence of any of the following events shall be an
“Event of Default” under this Note:
 
(a) the Company shall fail to make the payment of any principal amount
outstanding for a period of five (5) business days after the date such payment
shall become due and payable hereunder; or
 
 

 
 
(b) the Company shall fail to make the payment of any accrued and unpaid
interest for a period of five (5) business days after the date such interest
shall become due and payable hereunder; or
 
(c) any material breach by the Company of any representations or warranties made
by the Company herein or any covenant or agreement of the Company contained
herein; or
 
(d) the holder of any indebtedness of the Company shall accelerate any payment
of any amount or amounts of principal or interest on any such indebtedness (the
“Indebtedness”) (other than with respect to this Note and notes of like tenor)
prior to its stated maturity or payment date, the aggregate principal amount of
which Indebtedness is in excess of $500,000, whether such Indebtedness now
exists or shall hereinafter be created, and such accelerated payment entitles
the holder thereof to immediate payment of such Indebtedness which is due and
owing and such indebtedness has not been discharged in full or such acceleration
has not been stayed, rescinded or annulled within fifteen (15) business days of
such acceleration; or
 
(e) A judgment or judgments for the payment of money shall be rendered against
the Company for an amount in excess of $500,000 in the aggregate (net of any
applicable insurance coverage) for all such judgments that shall remain unpaid
for a period of sixty (60) consecutive days or more after its entry or issue or
that shall not be discharged, released, dismissed, stayed or bonded (due to an
appeal or otherwise) within the sixty (60) consecutive day period after its
entry or issue; or
 
(f) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Federal Bankruptcy Code, as amended (the “Bankruptcy Code”) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, or (v) acquiesce in writing to any petition filed against it
in an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic); or
 
(g) a proceeding or case shall be commenced in respect of the Company without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets or (iii) similar relief in respect of it under any law
providing for the relief of debtors, and such proceeding or case described in
clause (i), (ii) or (iii) shall continue undismissed, or unstayed and in effect,
for a period of forty-five (45) consecutive days or any order for relief shall
be entered in an involuntary case under the Bankruptcy Code or under the
comparable laws of any jurisdiction (foreign or domestic) against the Company or
any of its subsidiaries and shall continue undismissed, or unstayed and in
effect for a period of forty-five (45) consecutive days.
 
 

 
 
5. Remedies Upon an Event of Default. If an Event of Default shall have occurred
and shall be continuing, the Payee of this Note may at any time at its option,
(a)declare, by providing the Company with not less than five (5) days prior
written notice, the entire unpaid principal balance of this Note together with
all interest accrued and unpaid hereon, due and payable, and upon the Company’s
receipt of such notice, the same shall be accelerated and so due and payable;
provided, however, that upon the occurrence of an Event of Default described in
(i) Sections 4(f) and (g), without presentment, demand, protest, or notice, all
of which are hereby expressly unconditionally and irrevocably waived by the
Company, the outstanding principal balance and accrued and unpaid interest
hereunder shall be immediately due and payable, and (ii) Sections 4(a) through
(e), the Payee may exercise or otherwise enforce any one or more of the Payee’s
rights, powers, privileges, remedies and interests under this Note or applicable
law. No course of delay on the part of the Payee shall operate as a waiver
thereof or otherwise prejudice the right of the Payee. No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise. Notwithstanding
anything to the contrary contained in this Note, Payee agrees that its rights
and remedies hereunder are limited to receipt of cash in the amounts described
herein.
 
6. Replacement. Upon receipt of a duly executed and notarized written statement
from the Payee with respect to the loss, theft or destruction of this Note (or
any replacement hereof), and without requiring an indemnity bond or other
security, or, in the case of a mutilation of this Note, upon surrender and
cancellation of such Note, the Company shall issue a new Note, of like tenor and
amount, in lieu of such lost, stolen, destroyed or mutilated Note.
 
7. Parties in Interest; Transferability. This Note shall be binding upon the
Company and its successors and assigns and the terms hereof shall inure to the
benefit of the Payee and its successors and permitted assigns. This Note may not
be transferred or sold, pledged, hypothecated or otherwise granted as security
by the Payee without the prior written consent of the Company, which consent
will not be unreasonably withheld.
 
8. Amendments. This Note may not be modified or amended in any manner except in
writing executed by the Company and the Payee.
 
9. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated in the Purchase Agreement.
 
 
 

 
 
10. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of California, without giving effect to the
choice of law provisions. This Note shall not be interpreted or construed with
any presumption against the party causing this Note to be drafted.
 
11. Headings. Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.
 
12. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore, the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
13. Failure or Delay Not Waiver. No failure or delay on the part of the Payee in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
14. Enforcement Expenses. The Company agrees to pay all reasonable costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.
 
15. Binding Effect. The obligations of the Company and the Payee set forth
herein shall be binding upon the successors and permitted assigns of each such
party.
 
 

 
 
16.   Compliance with Securities Laws. The Payee acknowledges and agrees that
this Note is being, and will be, acquired solely for the Payee’s own account and
not as a nominee for any other party, and for investment purposes only and not
with a view to the resale or distribution of any part thereof, and that the
Payee shall not offer, sell or otherwise dispose of this Note other than in
compliance with applicable federal and state laws. The Payee understands that
this Note is a “restricted security” under applicable federal and state
securities laws and that such security has not been, and will not be, registered
under the Securities Act of 1933, as amended (the “Securities Act”). The Payee
represents and warrants to the Company that the Payee is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act. This Note and any Note issued in substitution or replacement
therefore shall be stamped or imprinted with a legend in substantially the
following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY
SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT THE REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.”
 
17. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
18. Consent to Jurisdiction. Each of the Company and the Payee (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in Los Angeles, California and the courts of the State of California
located in Los Angeles county for the purposes of any suit, action or proceeding
arising out of or relating to this Note and (ii) hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Payee consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address set forth in the Purchase Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing in this Section 18 shall affect or limit any right
to serve process in any other manner permitted by applicable law.
 
19. Waivers. Except as otherwise specifically provided herein, the Company
hereby waives presentment, demand, notice of nonpayment, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and does hereby consent to any number of renewals or
extensions of the time for payment hereof and agrees that any such renewals or
extensions may be made without notice and without affecting its liability
herein, AND DOES HEREBY WAIVE TRIAL BY JURY. No delay or omission on the part of
the Payee in exercising its rights under this Note, or course of conduct
relating hereto, shall operate as a waiver of such rights or any other right of
the Payee, nor shall any waiver by the Payee of any such right or rights on any
one occasion be deemed a waiver of the same right or rights on any future
occasion.
 
[Remainder of Page Intentionally Left Blank]
 

 
 
 
IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.
 
 
Hispanica International Delights of America, Inc.
 
By: /s/ Fernando Oswaldo Leonzo
Name: Fernando Oswaldo Leonzo
Title: Chief Executive Officer
 
 
 
 
